DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims filed September 20, 2021.
In view of the Amendments to the Claims filed September 20, 2021, the objection to claim 14 previously presented in the Office Action sent June 18, 2021 has been withdrawn.
In view of the Amendments to the Claims filed September 20, 2021, the rejections of claims 1-20 under 35 U.S.C. 112(b) previously presented in the Office Action sent June 18, 2021 have been withdrawn.
In view of the Amendments to the Claims filed September 20, 2021, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent June 18, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Dannoux et al. (U.S. Pub. No. 2011/0197941 A1).
With regard to claim 1, Kasichainula discloses an energy device generating electric power at utility scale, comprising: 
a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), the thin-film based thermoelectric module comprising
pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with 
a flexible substrate (see [0015] teaching the substrate may “flexible”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach the thin-film based thermoelectric modules is less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
[0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses an energy box (see Fig. 4B) including an application for a thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the thermoelectric module in
a container (see for example the thermoelectric devices of Bell et al. containable within housing 714/715, Fig. 7A); and
an electric power generation device housed within the container (200, Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric 
as a plurality of the thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2)
a plurality of hot plates (206, 207, and 209, Fig. 2); and 
a plurality of cold plates (202, 203, and 205, Fig. 2), wherein the each thin-film based thermoelectric module further comprises
a first surface and a second surface in surface contact with a hot plate of the plurality of hot plates and a cold plate of the plurality of cold plates respectively to form the electric power generation device such that the electric power generation device comprises a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the plurality of thermoelectric modules (such as depicted in Fig. 2, a first vertical surface and a second vertical surface in surface contact with a hot plate of the cited plurality of hot plates and a cold plate of the cited plurality of cold plates respectively to form the electric power generation device such that the electric power generation device comprises a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the plurality of thermoelectric modules),
the hot plate and the cold plate each being rectangular and completely parallel to the each thin-film based thermoelectric module (as depicted in Fig. 2, the cited hot plate and the cited cold plate each being rectangular and completely parallel to the cited each thin-film based thermoelectric module) such that 
a third rectangular surface of the hot plate and a fourth rectangular surface of the cold plate completely parallel to one another (such as depicted in Fig. 2, a third rectangular surface of the cited hot plate and a fourth rectangular surface of the cited cold plate completely parallel to one another) and
in surface contact with the first surface and the second surface of the each  thin-film based thermoelectric module respectively, are each completely parallel to the first surface and the second surface of the each thin-film based thermoelectric module (as depicted in Fig. 2, the cited third and fourth rectangular surfaces in surface contact with the cited first surface and the cited second surface of the cited each  thin-film based thermoelectric module respectively, are each completely parallel to the cited first surface and the cited second surface of the cited each thin-film based thermoelectric module), and
the hot plate being at a higher temperature than the cold plate (see [0121] teaching either hot or cold), wherein
a supply of a first fluid and a second fluid is provided to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2); wherein
at least one of: the hot plate and the cold plate is at least partially hollow for a flow of a corresponding at least one of: the first fluid and the second fluid therethrough (see Fig. 2 and [0101]), wherein
a rectangular inner wall of the at least one of: the hot plate and the cold plate (as depicted in Fig. 2), and wherein
the energy box generates the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power cited to read on the claimed “at utility scale” as it is on a scale that is useable; the cited energy box is cited to read on the claimed “generates the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively” because it is structurally capable of generating the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively as it comprises the cited hot plate and cited cold plate structurally capable of flowing, for example, a hot fluid and structurally capable of flowing, for example, a cold fluid, which would generate the electric power based on maintaining, at least for the duration immediately after flowing the hot and cold fluids, a temperature difference).


Kasichaninula, as modified above, does not teach wherein the rectangular inner wall of the at least one of the hot plate and the cold plate includes a plurality of triangular corrugations.
However, Dannoux et al. discloses an energy box generating power (see Fig. 2 and Abstract). Dannoux et al. teaches 
an inner wall of a hot plate includes a plurality of triangular corrugations directly thereon behind a corresponding surface of the hot plate (a plurality of triangular corrugations 260 on an inner wall of hot plate 282/284, Fig. 2) 
within a thickness of the hot plate based on the at least partial hollowness thereof such that the fluid is obstructed by the plurality of triangular corrugations to provide for turbulent flow (as depicted in Fig. 2, within a thickness of the cited hot plate 282/284 based on the hollowness of chamber 255 such that the fluid is obstructed by the plurality of triangular corrugations 260 to provide for some degree of turbulent flow) and 
each of the plurality of triangular corrugations protrudes from within the thickness of the hot plate in a direction completely perpendicular to the surface of the hot plate (as depicted in Fig. 2, each of the cited plurality of triangular 
the each of the plurality of triangular corrugations being completely confined within the thickness of the hot plate and the plurality of triangular corrugations being distributed across an entire length of the inner wall of the hot plate (as depicted in Fig. 2, the cited each of the plurality of triangular corrugations 260 being completely confined within the thickness of the cited hot plate and the cited plurality of triangular corrugations 260 being distributed across an entire horizontal length of the cited inner wall of the hot plate).

Dannoux et al. teaches the corrugations 260 provide for enhancing thermal exchanges (see [0050]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the inner rectangular wall in the box of Kasichainula, as modified above, to include the plurality of corrugations suggested by Dannoux et al., because it would have provided for enhanced thermal exchanges. 
With regard to claim 2, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses wherein
at least one of: the first fluid and the second fluid being one of: water (see [0286].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), as applied to claims 1 and 2 above, and in further view of Stachurski (U.S. Patent No. 4,125,122).
With regard to claim 3, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose comprising the at least one of: the hot plate and the cold plate being made of one of: steel, a ceramic material and anodized aluminum.
However, Stachurski discloses a method (see Title and Abstract) and teaches pipes for circulating working fluids for a thermoelectric device can be made of steel (see column 4 “steel”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the steel material exemplified by Stachurski for the material of the hot plate and cold plate of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a pipe material for circulating working fluid for a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Dannoux et al. (U.S. Pub. No. 2011/0197941 .
With regard to claim 4, independent claims 1 is obvious over Kasichainula, in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the at least one of: the hot plate and the cold plate being painted.
However, Simonnin discloses a method, see [0001], and teaches a hollow hot plate for carrying hot fluid can be painted in order to ensure electrical insulation (see [0068]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula, as modified above, to include painting the hot plate, as suggested by Simonnin, because it would have led to ensuring electrical isolation of the hot plate.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), as applied to claims 1 and 2 above, and in further view of Bohl (U.S. Pub. No. 2012/0073620 A1).
With regard to claim 5, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above.

However, Bohl discloses an energy box (see Fig. 2) and teaches the container/housing can be formed from a material having strong, rigid, and rugged material properties, such as molded plastic (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the plastic material exemplified in Bohl for the material of the container of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a container/housing of a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a container with strong, rigid, and rugged material properties.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), as applied to claims 1 and 2 above, and in further view of Rubinstein (U.S. Patent No. 3,881,962).
With regard to claim 6, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Dannoux et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose wherein the container comprises a door to enable access to the electric power generation device.

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified above, to include an access door, as suggested by Rubinstein, because it would have provided, permitted replacement, maintenance, or repair of the various components within the housing.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claim 6 above, and in further view of Obata (U.S. Pub. No. 2008/0054755 A1).
With regard to claim 7, dependent claim 6 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., Dannoux et al., and Rubinstein under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the container further comprising a plurality of air vents to decrease air pressure within the container and to increase air circulation in and out of the energy box.
However, Obata discloses a thermoelectric device (see Title) and teaches a housing container 13 which includes an air vent 18 formed to prevent air pressure within [0028]). Obata teaches the air vent increases air circulation in and out of the housing container as depicted in Fig. 2.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified above, to include an air vent, as suggested by Obata, because it would have led to preventing air pressure within the container from being increased.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), and Rubinstein (U.S. Patent No. 3,881,962).
With regard to claim 8, Kasichainula discloses an energy device generating electric power at utility scale, comprising: 
a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), the thin-film based thermoelectric module comprising
pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another as they from vertically standing structures including N-type and P-type thermoelectric elements, see Fig. 2) distributed on
a flexible substrate (see [0015] teaching the substrate may “flexible”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach the thin-film based thermoelectric modules is less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses an energy box (see Fig. 4B) including an application for a thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the thermoelectric module in
a container (see for example the thermoelectric devices of Bell et al. containable within housing 714/715, Fig. 7A); and
an electric power generation device housed within the container (200, Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power), the electric power generation device comprising:
as a plurality of the thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2)
a plurality of hot plates (206, 207, and 209, Fig. 2); and 
a plurality of cold plates (202, 203, and 205, Fig. 2), wherein the each thin-film based thermoelectric module further comprises
a first surface and a second surface in surface contact with a hot plate of the plurality of hot plates and a cold plate of the plurality of cold plates respectively to form the electric power generation device such that the electric power generation device comprises a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the plurality of thermoelectric modules (such as depicted in Fig. 2, a first vertical surface and a second vertical surface in surface contact with a hot plate of the cited plurality of hot plates and a cold plate of the cited plurality of cold plates respectively to form the electric power generation device such that the electric power generation device comprises a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the plurality of thermoelectric modules),
the hot plate and the cold plate each being rectangular and completely parallel to the each thin-film based thermoelectric module (as depicted in Fig. 2, the cited hot plate and the cited cold plate each being rectangular and completely parallel to the cited each thin-film based thermoelectric module) such that 
a third rectangular surface of the hot plate and a fourth rectangular surface of the cold plate completely parallel to one another (such as depicted in Fig. 2, a third rectangular surface of the cited hot plate and a fourth rectangular surface of the cited cold plate completely parallel to one another) and
in surface contact with the first surface and the second surface of the each  thin-film based thermoelectric module respectively, are each completely parallel to the first surface and the second surface of the each thin-film based thermoelectric module (as depicted in Fig. 2, the cited third and fourth rectangular surfaces in surface contact with the cited first surface and the cited second surface of the cited each  thin-film based thermoelectric module respectively, are each completely parallel to the cited first surface and the cited second surface of the cited each thin-film based thermoelectric module), and
the hot plate being at a higher temperature than the cold plate (see [0121] teaching either hot or cold), wherein
a supply of a first fluid and a second fluid is provided to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2); wherein
at least one of: the hot plate and the cold plate is at least partially hollow for a flow of a corresponding at least one of: the first fluid and the second fluid therethrough (see Fig. 2 and [0101]), wherein
a rectangular inner wall of the at least one of: the hot plate and the cold plate (as depicted in Fig. 2), and wherein
the energy box generates the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 2 and see [0107] teaching application of the cited formed 

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the thin-film based thermoelectric module of Kasichainula by applying is as a plurality of thermoelectric modules in the cited electric power generation device and energy box of Bell et al., which includes the alternating hot 
Kasichaninula, as modified above, does not teach wherein the rectangular inner wall of the at least one of the hot plate and the cold plate includes a plurality of triangular corrugations.
However, Dannoux et al. discloses an energy box generating power (see Fig. 2 and Abstract). Dannoux et al. teaches 
an inner wall of a hot plate includes a plurality of triangular corrugations directly thereon behind a corresponding surface of the hot plate (a plurality of triangular corrugations 260 on an inner wall of hot plate 282/284, Fig. 2) 
within a thickness of the hot plate based on the at least partial hollowness thereof such that the fluid is obstructed by the plurality of triangular corrugations to provide for turbulent flow (as depicted in Fig. 2, within a thickness of the cited hot plate 282/284 based on the hollowness of chamber 255 such that the fluid is obstructed by the plurality of triangular corrugations 260 to provide for some degree of turbulent flow) and 
each of the plurality of triangular corrugations protrudes from within the thickness of the hot plate in a direction completely perpendicular to the surface of the hot plate (as depicted in Fig. 2, each of the cited plurality of triangular corrugations 260 protrudes from within the thickness of the hot plate in a vertical direction completely perpendicular to the horizontal surface of the hot plate), 
the each of the plurality of triangular corrugations being completely confined within the thickness of the hot plate and the plurality of triangular 

Dannoux et al. teaches the corrugations 260 provide for enhancing thermal exchanges (see [0050]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the inner rectangular wall in the box of Kasichainula, as modified above, to include the plurality of corrugations suggested by Dannoux et al., because it would have provided for enhanced thermal exchanges. 
Kasichainula, as modified above, does not disclose wherein the container comprises a door to enable access to the electric power generation device.
However, Rubinstein discloses an energy box (see Fig. 3) and teaches including an access door on the housing walls in order to provide, to permit replacement, maintenance, or repair of the various components within the housing (see line 1-12, column 3).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified above, to include an access door, as suggested by Rubinstein, because it would have provided, permitted replacement, maintenance, or repair of the various components within the housing.
With regard to claim 9, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., Dannoux et al., and Rubinstein under 35 U.S.C. 103 as discussed above. Bell et al. discloses wherein
at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claims 8 and 9 above, and in further view of Stachurski (U.S. Patent No. 4,125,122).
With regard to claim 10, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., Dannoux et al., and Rubinstein under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose comprising at least one of: the hot plate and the cold plate being made of one of: steel, a ceramic material and anodized aluminum.
However, Stachurski discloses a method (see Title and Abstract) and teaches pipes for circulating working fluids for a thermoelectric device can be made of steel (see column 4 “steel”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the steel material exemplified by Stachurski for .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claims 8 and 9 above, and in further view of Simonnin (U.S. Pub. No. 2011/0154811 A1).
With regard to claim 11, independent claims 8 is obvious over Kasichainula, Hiroshige et al., Bell et al., Dannoux et al., and Rubinstein under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the at least one of: the hot plate and the cold plate being painted.
However, Simonnin discloses a method, see [0001], and teaches a hollow hot plate for carrying hot fluid can be painted in order to ensure electrical insulation (see [0068]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula, as modified above, to include painting the hot plate, as suggested by Simonnin, because it would have led to ensuring electrical isolation of the hot plate.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), .
With regard to claim 12, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., Dannoux et al., and Rubinstein under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose wherein the container is made of plastic.
However, Bohl discloses an energy box (see Fig. 2) and teaches the container/housing can be formed from a material having strong, rigid, and rugged material properties, such as molded plastic (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the plastic material exemplified in Bohl for the material of the container of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a container/housing of a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a container with strong, rigid, and rugged material properties.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claims 8 and 9 above, and in further view of Obata (U.S. Pub. No. 2008/0054755 A1).
With regard to claim 13, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., Dannoux et al., and Rubinstein under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the container further comprising a plurality of air vents to decrease air pressure within the container and to increase air circulation in and out of the energy box.
However, Obata discloses a thermoelectric device (see Title) and teaches a housing container 13 which includes an air vent 18 formed to prevent air pressure within the housing container 13 from being increased (see [0028]). Obata teaches the air vent increases air circulation in and out of the housing container as depicted in Fig. 2.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified above, to include an air vent, as suggested by Obata, because it would have led to preventing air pressure within the container from being increased.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claims 8 and 9 above, and in further view of Moczygemba (U.S. Pub. No. 2014/0096808 A1).
With regard to claim 14, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., Dannoux et al., and Rubinstein under 35 U.S.C. 103 as discussed above.

However, Moczygemba discloses an energy boy (see Fig. 1 and Abstract) and discloses hot and cold plates may include anodized aluminum (see [0038]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the anodized aluminum material of Moczygemba for the material of the cold and hot plate in the energy box of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a hot or cold plate in a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), and Bohl (U.S. Pub. No. 2012/0073620 A1).
Kasichainula discloses an energy device generating electric power at utility scale, comprising: 
a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), the thin-film based thermoelectric module comprising
pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-
a flexible substrate (see [0015] teaching the substrate may “flexible”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach the thin-film based thermoelectric modules is less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses an energy box (see Fig. 4B) including an application for a thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the thermoelectric module in
a container (see for example the thermoelectric devices of Bell et al. containable within housing 714/715, Fig. 7A); and
an electric power generation device housed within the container (200, Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module 
as a plurality of the thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2)
a plurality of hot plates (206, 207, and 209, Fig. 2); and 
a plurality of cold plates (202, 203, and 205, Fig. 2), wherein the each thin-film based thermoelectric module further comprises
a first surface and a second surface in surface contact with a hot plate of the plurality of hot plates and a cold plate of the plurality of cold plates respectively to form the electric power generation device such that the electric power generation device comprises a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the plurality of thermoelectric modules (such as depicted in Fig. 2, a first vertical surface and a second vertical surface in surface contact with a hot plate of the cited plurality of hot plates and a cold plate of the cited plurality of cold plates respectively to form the electric power generation device such that the electric power generation device comprises a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the plurality of thermoelectric modules),
the hot plate and the cold plate each being rectangular and completely parallel to the each thin-film based thermoelectric module (as depicted in Fig. 2, 
a third rectangular surface of the hot plate and a fourth rectangular surface of the cold plate completely parallel to one another (such as depicted in Fig. 2, a third rectangular surface of the cited hot plate and a fourth rectangular surface of the cited cold plate completely parallel to one another) and
in surface contact with the first surface and the second surface of the each  thin-film based thermoelectric module respectively, are each completely parallel to the first surface and the second surface of the each thin-film based thermoelectric module (as depicted in Fig. 2, the cited third and fourth rectangular surfaces in surface contact with the cited first surface and the cited second surface of the cited each  thin-film based thermoelectric module respectively, are each completely parallel to the cited first surface and the cited second surface of the cited each thin-film based thermoelectric module), and
the hot plate being at a higher temperature than the cold plate (see [0121] teaching either hot or cold), wherein
a supply of a first fluid and a second fluid is provided to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2); wherein
at least one of: the hot plate and the cold plate is at least partially hollow for a flow of a corresponding at least one of: the first fluid and the second fluid therethrough (see Fig. 2 and [0101]
a rectangular inner wall of the at least one of: the hot plate and the cold plate (as depicted in Fig. 2), and wherein
the energy box generates the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power cited to read on the claimed “at utility scale” as it is on a scale that is useable; the cited energy box is cited to read on the claimed “generates the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively” because it is structurally capable of generating the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively as it comprises the cited hot plate and cited cold plate structurally capable of flowing, for example, a hot fluid and structurally capable of flowing, for example, a cold fluid, which would generate the electric power based on maintaining, at least for 

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the thin-film based thermoelectric module of Kasichainula by applying is as a plurality of thermoelectric modules in the cited electric power generation device and energy box of Bell et al., which includes the alternating hot and cold plates, because it would have led to producing electric current and voltage from converting thermal power to electrical power.
Kasichaninula, as modified above, does not teach wherein the rectangular inner wall of the at least one of the hot plate and the cold plate includes a plurality of triangular corrugations.
However, Dannoux et al. discloses an energy box generating power (see Fig. 2 and Abstract). Dannoux et al. teaches 
an inner wall of a hot plate includes a plurality of triangular corrugations directly thereon behind a corresponding surface of the hot plate (a plurality of triangular corrugations 260 on an inner wall of hot plate 282/284, Fig. 2) 
within a thickness of the hot plate based on the at least partial hollowness thereof such that the fluid is obstructed by the plurality of triangular corrugations to provide for turbulent flow (as depicted in Fig. 2, within a thickness of the cited hot plate 282/284 based on the hollowness of chamber 255 such that the fluid is obstructed by the plurality of triangular corrugations 260 to provide for some degree of turbulent flow) and 
each of the plurality of triangular corrugations protrudes from within the thickness of the hot plate in a direction completely perpendicular to the surface of the hot plate (as depicted in Fig. 2, each of the cited plurality of triangular corrugations 260 protrudes from within the thickness of the hot plate in a vertical direction completely perpendicular to the horizontal surface of the hot plate), 
the each of the plurality of triangular corrugations being completely confined within the thickness of the hot plate and the plurality of triangular corrugations being distributed across an entire length of the inner wall of the hot plate (as depicted in Fig. 2, the cited each of the plurality of triangular corrugations 260 being completely confined within the thickness of the cited hot plate and the cited plurality of triangular corrugations 260 being distributed across an entire horizontal length of the cited inner wall of the hot plate).

Dannoux et al. teaches the corrugations 260 provide for enhancing thermal exchanges (see [0050]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the inner rectangular wall in the box of Kasichainula, as modified above, to include the plurality of corrugations suggested by Dannoux et al., because it would have provided for enhanced thermal exchanges.
Kasichainula, as modified above, does not disclose wherein the container is made of plastic.
[0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the plastic material exemplified in Bohl for the material of the container of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a container/housing of a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a container with strong, rigid, and rugged material properties.
With regard to claim 16, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., Dannoux et al., and Bohl et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses wherein
at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), and Bohl (U.S. Pub. No. 2012/0073620 A1), as applied to claims 15 and 16 above, and in further view of Stachurski (U.S. Patent No. 4,125,122).
With regard to claim 17, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., Dannoux et al., and Bohl under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose comprising at least one of: the hot plate and the cold plate being made of one of: steel, a ceramic material and anodized aluminum.
However, Stachurski discloses a method (see Title and Abstract) and teaches pipes for circulating working fluids for a thermoelectric device can be made of steel (see column 4 “steel”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the steel material exemplified by Stachurski for the material of the hot plate and cold plate of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a pipe material for circulating working fluid for a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), and Bohl (U.S. Pub. No. 2012/0073620 A1), as applied to claims 15 and 16 above, and in further view of Simonnin (U.S. Pub. No. 2011/0154811 A1).
With regard to claim 18, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., Dannoux et al., and Bohl under 35 U.S.C. 103 as discussed above. 

However, Simonnin discloses a method, see [0001], and teaches a hollow hot plate for carrying hot fluid can be painted in order to ensure electrical insulation (see [0068]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula, as modified above, to include painting the hot plate, as suggested by Simonnin, because it would have led to ensuring electrical isolation of the hot plate.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), and Bohl (U.S. Pub. No. 2012/0073620 A1), as applied to claims 15 and 16 above, and in further view of Rubinstein (U.S. Patent No. 3,881,962).
With regard to claim 19, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., Dannoux et al., and Bohl under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose wherein the container comprises at least one of: a door to enable access to the electric power generation device.
However, Rubinstein discloses an energy box (see Fig. 3) and teaches including an access door on the housing walls in order to provide, to permit replacement, maintenance, or repair of the various components within the housing (see line 1-12, column 3).
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Dannoux et al. (U.S. Pub. No. 2011/0197941 A1), Bohl (U.S. Pub. No. 2012/0073620 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claim 19 above, and in further view of Obata (U.S. Pub. No. 2008/0054755 A1).
With regard to claim 20, dependent claim 19 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., Dannoux et al., Bohl, and Rubinstein under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the container further comprising a plurality of air vents to decrease air pressure within the container and to increase air circulation in and out of the energy box.
However, Obata discloses a thermoelectric device (see Title) and teaches a housing container 13 which includes an air vent 18 formed to prevent air pressure within the housing container 13 from being increased (see [0028]). Obata teaches the air vent increases air circulation in and out of the housing container as depicted in Fig. 2.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified .

Response to Arguments
Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive.
Applicant notes in the response that the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                            January 7, 2022